Memorandum by
Garretson, J.
This was a certiorari to a District Court bringing up a judgment for $150 recovered against the defendant for personal injuries to the plaintiff received through the negligence of the defendant.
The only objections to the judgment made on the argument were that the plaintiff should have been nonsuited because no damage was proved by the plaintiff and no liability shown on the part of the defendant.
The facts before us show that the plaintiff was an infant of three months of age and was in the arms of its mother, who started to go along the sidewalk in front of the defendant’s house and fell over a stone about fifteen inches long *482and four inches high which was kept by the defendant upon the public sidewalk in front of his premises to keep open the gate in his front fence, which gate swung over the sidewalk; that the stone was swept backwards and forwards in the space between the fence and the curb. This was evidence sufficient to go to the jury upon the liability of the defendant.
It also appears that when the plaintiff’s mother fell with the'child in her arms, it began to cry; that a doctor was sent for who set the plaintiff’s leg in plaster of paris; that the plaintiff continued to cry for about a week; that the doctor did not come every day and that there is a lump on the child’s leg. This was evidence sufficient to go to the jury upon the question of the child’s injuries and the damages charged to which it was entitled.
The judgment should be affirmed, 'with costs.